FILED IN                                                                           PD-0793-15
COURT OF CRIMINAL APPEALS                                                  COURT OF CRIMINAL APPEALS
                                                                                           AUSTIN, TEXAS
                                                                          Transmitted 8/10/2015 7:24:12 PM
      August 11, 2015
                                                                            Accepted 8/11/2015 4:41:59 PM
                                                                                            ABEL ACOSTA
   ABEL ACOSTA, CLERK                     PD 0793-15                                               CLERK


                          IN THE COURT OF CRIMINAL APPEALS
                                                                                3r
                                                                                      \
                                  MITCHELL DEAN COCHRAN


                                              VS.


                                    THE STATE OF TEXAS
                                                                                           <9-
               MOTION FOR EXTENSION OF TIME TO FILE PETITION FOR
                                  DISCRETIONARY REVIEW




          TO THE HONORABLE JUDGES OF SAID COURT:

                                               I.


                 COMES NOW, Appellant in the above styled case, and makes and

          files this his request for an extension of time to file his PDR and would show

          unto the Court the following:


           COURT BELOW:                                      Tenth Court of Appeals

           CAUSE NUMBER BELOW:                               NO. 10-14-00013-CR



           DATE FOR PETITION OF
           DISCRETIONARY REVIEW REFUSED:                      None




           PRESENT DEADLINE FOR
           FILING APPELLANTS' PDR:                            8-10-15



           Mitchel Dean Cochran
DAYS REQUESTED BY THIS
EXTENSION:                                          2


DATE TO WHICH EXTENSION
IS REQUESTED:                                       8-12-15

NUMBER OF EXTENSIONS
PREVIOUSLY GRANTED:                                 1


                                     I.

      The Appellee's request is based upon the following reasonable
explanation of the need for additional time, within the personal knowledge
of Charles W. McDonald, the attorney signing this motion, T.R.A.P. 10.5(b),
namely:
                                    II.

      Counsel has worked through the weekend and needs two additional
days to complete this PDR. Counsel has been working under great strain the
last 60 days due to the recent death of his father, his estate and winding
down his practice. I would greatly appreciate the two days.
                                    III.

      WHEREFORE, this Attorney for the Appellant prays that the Court
grant this motion and extend the time and deadline for the filing of
Appellant's PDR for 2 weeks, or the Court grant such additional time as is
just and proper.
                                      Respectfully submitted,

                                      /s/
                                      Charles W. McDonald
                                      ATTORNEY AT LAW
                                          2024 Austin Avenue
                                          Waco, Texas      76701
                                          (254) 752-9901
                                          FAX: (254) 754-1466
                                          SBOTNO. 13538800

Mitchel Dean Cochran
                       CERTIFICATE OF SERVICE


      The undersigned certifies that a true and correct copy of the above and
foregoing instrument was served upon Abelino "Abel" Reyna, McLennan
County Criminal District Attorney, 219 N. Sixth Street, Suite 200, Waco,
Texas 76701-1363, according to rule and law, this 10th day of August, 2015.



                                      /s/
                                        Charles W. McDonald




Mitchel Dean Cochran